ON MOTION FOR REHEARING.
GRAVES, Judge.
The burden of appellant’s motion is as follows: “In summary it is contended that the Court erred in affirming the lower court in this cause in that in order to sustain the conviction of receiving stolen property, it is necessary that the State prove beyond a reasonable doubt that the accused received the property in the county of prosecution, if that county of prosecution is in the county where the theft occurred or where the thief had carried same.”
Mr. Branch in his Penal Code, page 235, Sec. 450, says: “The merely jurisdictional question of venue need not be proven beyond a reasonable doubt,” citing many cases.
Again he says in Sec. 451: “It is not required that venue should be established by direct testimony nor that it should be proved beyond a reasonable doubt. Venue may be proved by circumstantial evidence, as any other fact, and if the evidence be reasonably sufficient to satisfy the jury that the offense was committed in the county alleged, their finding on that issue will not be disturbed on appeal. Deggs v. State, 7 Texas *55Crim. App. 359; Hoffman v. State, 12 Texas Crim. App. 406; McGill v. State, 25 Texas Crim. App. 512, 8 S. W. 661; Bowman v. State, 38 Texas Crim. Rep. 14, 41 S. W. 635; Murphree v. State, 55 Texas Crim. Rep. 318, 115 S. W. 1189; Pye v. State, 154 S. W. 222; Reynolds v. State, 160 S. W. 362; Belcher v. State, 161 S. W. 459; Himmelfarb v. State, 174 S. W. 586.”
We think the circumstantial testimony sufficient upon which the jury could base their verdict in which they said that these rings were stolen in Carson County by.some one unknown to them, as well as unknown to the grand jury, and were then brought into Potter County. That they were there received by appellant and one Ash acting together. It is also conceded by appellant in his brief that there was sufficient testimony to show the acting together of these two parties in the possession of these stolen articles.
The above question of venue being the only one presented to us, under the authorities we think the elements of venue are shown sufficiently to meet the measure of the law.
The motion is overruled.